DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 08/05/2020. Claims 1-20 are pending for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bielby et al. (US 2021/0309183).

Regarding claim 1: Bielby disclose an intelligent disturbance detection system comprising: 
a mobile smart device remote from a user (Fig. 1, vehicle 111); 
an application tool downloaded on the mobile smart device (¶0223), the application tool comprising a disturbance detection neural network model and a disturbance set (¶0105-0106), the disturbance set comprising one or more disturbance labels (¶0078-0079: threat/authorized user); 
one or more processors communicatively coupled to the application tool (Fig. 5, item 133); 
(Fig. 5, item 135);  and 
machine readable instructions stored in the one or more memory components that cause the intelligent disturbance detection system to perform at least the following when executed by the one or more processors (Fig. 5, item 131): 
capture a disturbance comprising a sound, an image, or combinations thereof via the application tool on the mobile smart device remote from the user (Fig. 3, step 261, ¶0039 and ¶0276); 
extract features from the disturbance to generate one or more extracted features ( Fig. 3, step 265, ¶0040 and ¶0077); 
compare the one or more extracted features to the one or more disturbance labels in a comparison by the disturbance detection neural network model ( Fig. 3, step 266, ¶0040 and ¶0085); 
generate a disturbance label from the one or more disturbance labels when the one or more extracted features match the disturbance label in the comparison ( Fig. 3, step 267 or 269, ¶0078-0079 and ¶0085-0087): threat/authorized user); 
train the disturbance detection neural network model to generate a custom disturbance label associated with the one or more extracted features when the one or more extracted features do not match the one or more disturbance labels in the comparison (¶0088); and 
generate an automatic alert via the mobile smart device to transmit an identification of the disturbance to the user based on the disturbance label, the custom disturbance label, or combinations thereof (¶0067).

Regarding claim 6: Bielby disclose the intelligent disturbance detection system of claim 1, wherein the automatic alert comprises a confidence level associated with the identification of the disturbance (¶0094).

Regarding claim 15: Bielby disclose the intelligent disturbance detection system of claim 1, further comprising machine readable instructions that cause the intelligent disturbance detection system to perform at least the following when executed by the one or more processors: upload an image associated with the custom disturbance label; and add the custom disturbance label to the disturbance set (¶0088-0089: the stored training data includes label and image as shown in the data captured in Fig. 3)).

Regarding claim 16: Claim 16 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielby et al. (US 2021/0309183) over Pal et al. (US 2019/0154032).

Regarding claim 2: Bielby disclose the intelligent disturbance detection system of claim 1, but does not explicitly disclose wherein the automatic alert comprises a text to the user, an email to the user, or combinations thereof. However, it does disclose that it can transmit an alarm to the owner (¶0037) and alert comprising a text to the user, an email to the user, or combinations thereof is well known in the art as evidence by Pal where it teaches a machine learning based system that disclose wherein the automatic alert comprises a text to the user, an email to the user, or combinations thereof (¶0035).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a text to the user, an email to the user, or combinations thereof, as disclose by Pal, to the alert of Bielby, since having a limited universe of potential options (alarms), the selection of any particular option (text to the user, an email to the user, or combinations thereof) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielby et al. (US 2021/0309183).

Regarding claim 3: Bielby disclose the intelligent disturbance detection system of claim 1, further comprising machine readable instructions that cause the intelligent disturbance detection system to perform at least the following when executed by the one or more processors: transmit the automatic alert to a second device (¶0037) but it does not explicitly disclose that the second device is of the user.  However, before the effective filing date, it would have been an obvious matter of design choice to transmit an alert to a second device of the user since the prior art already disclose sending the alert to a second device, it would merely be a design option to designate a second device of the user as one the other device that the prior art is transmitting the alarm and the applicant has not disclosed that transmit the automatic alert to a second device to the user solves any stated problem or is for any particular purpose, hence, it would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielby et al. (US 2021/0309183) in view of Menzel et al. (US 2021/0103006).

Regarding claim 5: Bielby disclose the intelligent disturbance detection system of claim 1, but does not explicitly disclose wherein the automatic alert comprises a timestamp associated with the identification of the disturbance.
In analogous art regarding alert systems, Menzel disclose an alert system  wherein the automatic alert comprises a timestamp associated with the identification of the disturbance (¶0110).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a timestamp associated with the identification of the disturbance, as disclose by Menzel, to the automatic alert of Bielby. The motivation is to feed alert timestamp information to the machine learning in order to make the learning more accurate and efficient.

Regarding claim 19: Bielby disclose a method of implementing an intelligent disturbance detection system, the method comprising: 
capturing a disturbance comprising a sound, an image, or combinations thereof via an application tool on a mobile smart device of the intelligent disturbance detection system remote from a user (Fig. 3, step 261, ¶0039 and ¶0276); 
extracting features from the disturbance to generate one or more extracted features ( Fig. 3, step 265, ¶0040 and ¶0077); 
comparing the one or more extracted features to one or more disturbance labels of a disturbance set in a comparison by a disturbance detection neural network model of the application tool ( Fig. 3, step 266, ¶0040 and ¶0085); 
( Fig. 3, step 267 or 269, ¶0078-0079 and ¶0085-0087): threat/authorized user); 
training the disturbance detection neural network model to generate a custom disturbance label associated with the one or more extracted features when the one or more extracted features do not match the one or more disturbance labels in the comparison (¶0088); and 
generating an automatic alert via the mobile smart device to transmit an identification of the disturbance to the user based on the disturbance label, the custom disturbance label, or combinations thereof(¶0067), wherein the automatic alert comprises a confidence level associated with the identification of the disturbance (¶0094).
Bielby does not explicitly disclose wherein the automatic alert comprises a timestamp associated with the identification of the disturbance.
In analogous art regarding alert systems, Menzel disclose an alert system  wherein the automatic alert comprises a timestamp associated with the identification of the disturbance (¶0110).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a timestamp associated with the identification of the disturbance, as disclose by Menzel, to the automatic alert of Bielby. The motivation is to feed alert timestamp information to the machine learning in order to make the learning more accurate and efficient.

 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielby et al. (US 2021/0309183) in view of Gross (US 2018/0108369).

Regarding claim 11: Bielby disclose the intelligent disturbance detection system of claim 1, but does not explicitly disclose wherein the disturbance label comprises the identification of one of a dog barking sound, a fire alarm sound, or a doorbell ringing sound.
In analogous art regarding alarm systems and disturbance label, Gross disclose a system wherein the disturbance label comprises the identification of one of a dog barking sound, a fire alarm sound, or a doorbell ringing sound (¶0032).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the disturbance label comprises the identification of one of a dog barking sound, a fire alarm sound, or a doorbell ringing sound, as disclose by .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielby et al. (US 2021/0309183) in view of Albert (US 2006/0017559).

Regarding claim 12: Bielby disclose the intelligent disturbance detection system of claim 1, but does not explicitly disclose wherein the custom disturbance label comprises the identification of a door opening sound.
In analogous art regarding alarm systems and disturbance label, Albert disclose a system wherein the custom disturbance label comprises the identification of a door opening sound (¶0027).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the custom disturbance label comprises the identification of a door opening sound, as disclose by Albert, to the system of Bielby. The motivation is to expand the capability of disturbance detection, hence making the system more capable and efficient.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bielby et al. (US 2021/0309183) in view of Milenova et al. (US 2019/0163817).

Regarding claim 13: Bielby disclose the intelligent disturbance detection system of claim 1, but does not explicitly disclose wherein the application tool is configured to transmit 
In analogous art regarding machine learning systems, Milenova disclose wherein the application tool is configured to transmit instructions to add the custom disturbance label to the disturbance set based on an approval of the user, the approval of the user comprising a user setting of the custom disturbance label (¶0044).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the application tool is configured to transmit instructions to add the custom disturbance label to the disturbance set based on an approval of the user, the approval of the user comprising a user setting of the custom disturbance label, as disclose by Milenova, to the system of Bielby. The motivation is to allow user customization in order to make the system more user friendly.

Regarding claim 14: The combination of Bielby and Milenova disclose the intelligent disturbance detection system of claim 1, wherein the user setting comprises a naming of the custom disturbance label, an upload by the user of an image for the custom disturbance label, or combinations thereof (¶0044: assign an alternative label).

Allowable Subject Matter
Claims 4, 7, 8, 9, 10, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689